Citation Nr: 0737154	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  06-08 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen the veteran's claim for entitlement to 
service connection for tinnitus.  

2.  Entitlement to an increased evaluation for a lower back 
disability, currently rated as 20 percent disabling.

3.  Entitlement to service connection for the residuals of a 
head and neck injury, to include headaches and nightmares.  

4.  Entitlement to service connection for a psychiatric 
disorder, to include depression and post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from April 1984 to 
June 1989.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Detroit, Michigan.  In June 2007, a hearing on appeal was 
held in Detroit before the undersigned, who is the Veterans 
Law Judge designated by the Chairman to conduct that hearing.  
38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing has been produced and has been included in the claims 
folder for review.

The Board notes that the RO has found that new and material 
evidence had been submitted with regard to tinnitus; however, 
the Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions.  See Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  As such, this issue has 
been restated on the front of this action.  

The issues addressed in the REMAND portion of the decision 
below are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.




FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issue addressed in this decision has been 
obtained by the VA.

2.  Service connection for tinnitus was denied by the RO as a 
not well-grounded claim in a rating decision dated May 2000.  

3.  The evidence received subsequent to the May 2000 rating 
action includes medical treatment records, written statements 
made by the veteran, and testimony provided before the Board.  
This evidence does raise a reasonable possibility of 
substantiating the veteran's claim of service connection for 
tinnitus.  


CONCLUSIONS OF LAW

1.  The May 2000 RO decision denying entitlement to service 
connection for tinnitus is final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for tinnitus has 
been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)) became effective in November 2000.  This liberalizing 
legislation is applicable to all claims for VA benefits, to 
include claims to reopen previously denied claims of service 
connection.  Besides eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, it 
provides that VA will assist the claimant in obtaining 
evidence necessary to substantiate a claim.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim.  The VCAA also provides for a broader 
VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159(c) (2007).  In August 2001, VA 
issued regulations to implement the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007)).  The amendments, 
which apply only to claims governed by Part 3 of the Code of 
Federal Regulations, were effective November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which was made 
effective August 29, 2001.  Special provisions apply to 
claims to reopen finally adjudicated claims filed after 
November 9, 2000, and provide in some circumstances for VA to 
obtain additional service department evidence or medical 
records.

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (codified as amended at 38 C.F.R. 
§§ 3.156(a), 3.159(c) (2007)).  Because the veteran's request 
to reopen the previously denied claim of service connection 
for tinnitus was received in October 2004, these regulatory 
provisions apply.  The Board observes, however, that the VCAA 
appears to have left intact the requirement that a claimant 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 (West 2002).  It is specifically noted that 
nothing in the VCAA shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  38 U.S.C.A. § 5103A(f) 
(West 2002 & Supp. 2006).

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present case 
with respect to the issue of whether new and material 
evidence has been received to reopen the veteran's claim for 
entitlement to service connection for tinnitus, it is the 
Board's conclusion that the VCAA does not preclude the Board 
from adjudicating the appellant's claim.  This is so because 
the Board is taking action favorable to the appellant in 
reopening the veteran's service-connection claim for 
tinnitus, and the decision at this point poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 
(1992).

In February 2000, the veteran submitted a claim to the VA 
asking that service connection be granted for tinnitus.  The 
veteran stated that was in an artillery unit and he implied 
that his tinnitus was related to his duties as an 
artilleryman.  He did not provide any additional information 
with respect to any symptoms or manifestations he was 
experiencing, or how the tinnitus affected him, or whether 
the tinnitus was constant or intermittent.  

The veteran was not seen by a medical doctor nor did he 
submit medical documents suggesting that he was suffering 
from tinnitus.  Nevertheless, his claim involving tinnitus 
was forwarded to the RO.  The RO issued a decision in May 
2000.  The RO found that the veteran had not presented a 
well-grounded claim and that the veteran had not provided 
enough evidence to establish a nexus between the claimed 
disability and service.  Hence, the claim was denied.  The 
veteran was notified of that decision and he did not appeal.  
Hence, that decision became final.  38 U.S.C. § 4005(c) 
(1988); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1999); currently 
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2007).

In October 2004, the veteran requested that his claim be 
reopened.  The veteran submitted additional documents and 
provided testimony before the Board in which he stated that 
he was suffering from tinnitus related to his military 
service.  The claim was reviewed by the RO, which, in turn, 
concluded that the veteran had not submitted new and material 
evidence sufficient to reopen his claim.  The veteran was 
notified and he has appealed to the Board for review.  

After the veteran appealed, he provided testimony before the 
Board.  In that testimony, the veteran elaborated on his 
previous statements concerning his tinnitus.  Specifically, 
he reported that over the years, he had told doctors about 
the ringing in his ears.  He said that he had even told VA 
doctors about the condition.  He further provided detailed 
information concerning his exposure to artillery cannon fire 
while in service.  He spoke about having earplugs but not 
hearing protection and having to stand next to the weapons 
while they were being fired.  The veteran was questioned 
concerning the duties he performed in the United States and 
oversees, and how often he was exposed to artillery fire 
while in the US Army.  Finally, the veteran described the 
actual condition - he said that it was a buzzing that 
sometimes woke him from his sleep.  He further contended that 
the ringing affected him three to four times a week.  

As noted above, the claim has been the subject of an adverse 
prior final decision.  As a result, service connection for 
this disorder may now be considered on the merits only if new 
and material evidence has been received since the time of the 
prior adjudication.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2007); Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

For claims to reopen filed on or after August 29, 2001, 
evidence is considered "new" if it was not previously 
submitted to agency decision makers.  Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (Applicability Dates); 38 C.F.R. 
§ 3.156(a) (2007).  "Material" evidence is existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The United States Court of Appeals for Veterans Claims 
(Court), has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claims as 
in this case dealing with claims for service connection.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

When the RO denied service connection, it based its decision 
on the veteran's claim for benefits and his two sentence 
statement concerning his condition.  In making its decision, 
the RO concluded that there was no evidence showing any type 
of nexus between the claimed disorder and the veteran's 
military service.  Since then, the veteran has submitted 
written statements and he has provided testimony before the 
Board.

This evidence is new.  It was not of record prior to May 
2000.  This evidence is material because it does substantiate 
a previously unestablished fact.  The evidence does suggest 
and insinuate that the veteran has tinnitus and that it might 
be related to the exposure to artillery fire he experienced 
in his four years in the US Army.  Hence, it is the 
conclusion of the Board that this evidence is material 
because it does relate to a previously unestablished fact 
necessary to substantiate the claim.

Accordingly, the Board concludes that the appellant has 
submitted evidence that is new and material, and the claim 
for service connection for tinnitus is reopened.

Since the claim is reopened, the Board must address the 
merits of the appellant's claim.  Before proceeding to a 
decision on the merits, it is the Board's opinion that 
further development is necessary.  See 38 U.S.C.A. § 5103A 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c) (2007).  
Hence, the claim will be remanded for the purpose of 
obtaining a determination as to whether service connection 
should be granted for tinnitus.  


ORDER

New and material evidence has been received to reopen the 
claim of entitlement to service connection for tinnitus.  To 
this extent, the appeal is granted.


REMAND

As a result of the Board's action, that of reopening the 
appellant's claim for entitlement to service connection for 
tinnitus, the VA has a duty to develop the veteran's claim 
prior to the issuance of a decision on the merits of the 
claim.  Specifically, the veteran should be afforded an 
audiological examination in order to determine whether the 
veteran now suffers from tinnitus, and if he does, the 
etiology of said condition.  Such an examination should be 
accomplished so that the record is without ambiguity, which 
will ensure not only a just outcome, but also a rational 
basis on which to decide the veteran's claim.

The Board further notes that there are three other issues now 
on appeal.  The issues involve service connection for PTSD 
and the residuals of a head/neck injury, along with an 
increased evaluation for a lower back disability.  

The veteran has asserted that he now suffers from flashbacks 
and nightmares that are the result of a vehicle accident that 
occurred in service.  The veteran has been service-connected 
for a back disability that was the result of that vehicle 
accident.  Therefore, the VA has already acknowledged that 
the veteran experienced a noncombat type of stressor.  
Nevertheless, from the record it is unclear whether the 
veteran now suffers from PTSD that is related to this 
inservice accident or whether any psychiatric disorder from 
which the veteran now suffers therefrom is related to a post-
service stressful event or developed after the veteran left 
the service and is not related to his military time.  

To add to this, the veteran has been "diagnosed" as 
suffering from PTSD.  He has also been diagnosed as suffering 
from depression and chronic brain syndrome.  He has received 
treatment from VA facilities but there is no indication from 
the claims folder that the RO ever attempted to clarify the 
veteran's recent diagnosis of the PTSD, or to obtain 
clarification as to which psychiatric disorder diagnosis was 
correct.  The Board believes that such development and 
clarification is required by the VA and goes towards 
fulfilling the VA's duty to assist the veteran in the 
development of his claim.  Without that development, the 
Board and the RO can not objectively conclude whether the 
veteran's assertions have merit.  Hence, the claim is 
remanded for the purpose of obtaining this information.

The record also indicates that the examiner who diagnosed the 
veteran as having PTSD never mentioned which specific 
stressor named by the veteran resulted in the development of 
PTSD.  This examination was performed in November 2005 and in 
the examination report, the examiner specifically admits that 
the veteran has mentioned a number of "stressful" events 
but the examiner was not specific in categorizing those 
stressors.  Moreover, the examiner did not discuss the fact 
that the veteran was shot in the head after the veteran was 
released from service and that the Social Security 
Administration found that the veteran was suffering from 
psychiatric conditions as a result of that injury.  The Board 
notes that the Court held in West v. Brown, 7 Vet. App. 70 
(1994), in effect, that a psychiatric evaluation based upon 
an incomplete or questionable history is inadequate for 
rating purposes and frustrates the efforts of judicial 
review.

Therefore, it is the conclusion of the Board that this issue 
should also be returned to the RO/AMC so that additional 
development may occur on this issue.  Specifically, the 
veteran needs to undergo another medical examination.  The 
Board believes that a thorough and contemporaneous medical 
examination which takes into account the records of prior 
medical treatment, including the opinion provided by the 
veteran's private doctor along with the records obtained from 
the Social Security Administration, should be accomplished, 
so that the disability evaluation will be a fully informed 
one in regards to the appellant's PTSD claim.  See Hyder v. 
Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  Based upon the evidentiary record in 
the instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that such an examination should be afforded the veteran 
before the Board's decision on the merits of his claim is 
issued.  See also 38 C.F.R. § 4.2 (2007) (". . . if the 
[examination] report does not contain sufficient detail, it 
is incumbent on the rating board to return the report as 
inadequate for rating purposes"); 38 C.F.R. § 4.10 (2007) 
(the examiner must give a "full description of the effects 
of disability upon the person's ordinary activity"); 
Schafrath v. Derwinski, 1 Vet. App. 589, 594.  Because a VA 
psychiatrist has not commented specifically on the veteran's 
contentions and assertions, the claim is remanded for the 
purpose of obtaining additional medical information that 
would provide answers to the veteran's contentions.

Additionally, with respect to the disabilities involving the 
head/neck and lower back, the Board also finds that these two 
issues should be returned to the RO/AMC for further 
development.  While it is true that the veteran has undergone 
a number of examinations over the past six years, in the 
opinion of the Board, these examinations do not provide 
enough information to make a determination on the veteran's 
claim.  Because of the lack of clarity, the Board believes 
that these two issues should also be returned to the RO/AMC 
so that additional development may be accomplished.  Hence, 
these two issues are also remanded so that another medical 
examination may be performed and the data included in the 
claims folder for the Board's further review.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO/AMC for the following development:

1.  The RO/AMC should request the veteran 
to identify all health care providers who 
have provided treatment to the veteran 
since January 2006 and who may have 
medical records pertinent to his claim.  
The RO/AMC should then obtain records of 
treatment from all identified sources.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private or non-VA 
federal treatment records are not 
successful, the RO/AMC should inform the 
veteran of the nonresponse so that he 
will have an opportunity to obtain and 
submit the records himself, in keeping 
with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2007).

2.  The RO/AMC should request that the 
veteran provide another written statement 
concerning his motor vehicle accident 
experience.  The veteran should be 
advised that this information is vitally 
necessary to obtain supportive evidence 
on the stressful events and he must be 
asked to be as specific as possible.  The 
RO/AMC should provide to the veteran 
copies of the veteran's previous 
statements, including his testimony 
before the Board, so that the veteran can 
use those documents to refresh his 
memories and also add any additional 
information that he may have forgotten in 
those documents.  He should be informed 
that, without such details, an adequate 
search for verifying information cannot 
be conducted.  He should be further 
advised that a failure to respond may 
result in an adverse action against his 
claim.  The RO/AMC should note in the 
record the responses provided by the 
veteran.

The RO/AMC should specifically ask that 
the veteran elaborate on the following 
assertions:

a.  The veteran should provide as much 
detail as he possibly can with respect to 
the actual accident and what occurred 
when he was in the hospital after the 
accident.  

b.  The veteran should provide as much 
detail as how the stressors from the 
accident have affected him.

c.  The veteran should be asked why his 
experience with the motor vehicle 
accident has affected him more severely 
and has caused a psychiatric disorder in 
comparison to his being shot which 
reportedly has not caused a psychiatric 
condition.  

3.  The RO/AMC should arrange for the 
veteran to be examined by a psychiatrist, 
who has not previously examined him, to 
determine the correct diagnosis of any 
psychiatric disorder.  The RO/AMC must 
specify, for the examiner, the stressor 
or stressors that the RO/AMC has 
determined are established by the record.  
The examiner must be instructed that only 
those events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor or 
stressors in service.  If the examiner 
determines that the veteran has any 
psychiatric disorder in addition to PTSD, 
the examiner should determine the 
relationship of any such disorders among 
themselves (including etiological origin 
and secondary causation) and specify 
which symptoms are associated with each 
disorder.  If certain symptomatology 
cannot be disassociated from one disorder 
or the other, it should be so specified.

If a diagnosis of PTSD is appropriate, 
the examiner should state whether that 
disorder was caused by the in-service 
stressors found to be established for the 
record by the RO/AMC and found to be 
sufficient to produce PTSD by the 
examiner.  The examiner is also asked to 
opine whether, if PTSD is diagnosed, the 
stressful event that caused or resulted 
in the development of PTSD was the 
veteran's involvement in a shooting that 
occurred many years after the veteran was 
released from service.  

If the examiner concludes that the 
veteran does not suffer from full-blown 
PTSD, but instead suffers from another 
psychiatric disorder with PTSD traits, 
the examiner must proffer an opinion 
[more than likely, less than likely, or 
as likely as not] as to whether any of 
the non-PTSD condition is related to the 
veteran's military service or any 
incident therein.  In discussing this 
point, the examiner must reference the 
veteran's VA medical treatment records 
and the Social Security Administration 
records.

Additionally, regardless of the diagnosis 
produced, the examiner must discuss the 
diagnosis of PTSD given by the private 
physician in November 2005.

The report of the examination should 
include a complete rationale for all 
opinions expressed.  The diagnosis should 
be in accordance with DSM IV.  The entire 
claims folder and a copy of this Remand 
must be made available to and reviewed by 
the examiner prior to the examination.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The AMC/RO should arrange for an 
examination of the ears, head/neck, and 
back of the veteran by an audiologist/ear 
specialist, neurologist, and orthopedist.  

The examiner(s) must express opinions as 
to whether it is at least as likely as 
not (i.e., to at least a 50-50 degree of 
probability).  Note:  The term "as 
likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

a.  Tinnitus and Head/Neck Injury

With respect to the examination conducted 
by the ear specialist, the purpose of the 
examination is to ascertain whether the 
veteran now suffers from tinnitus, and if 
he does, the etiology of said condition.  
With respect to the examination of the 
head/neck (conducted by the neurologist 
and orthopedist), the purpose of the 
examination is to ascertain the etiology 
of the claimed head/neck residuals 
condition.  The claims folder, including 
any documents obtained as a result of 
this Remand, should be made available to 
the appropriate examiner for review 
before the examination.  Each examination 
report should consider all findings 
necessary to evaluate the claim and the 
examiner is asked to indicate that he or 
she has reviewed the claims folder.

The ear specialist is asked to express an 
opinion with respect to the veteran's 
claim tinnitus.  The examiner is asked to 
state whether it is at least as likely as 
not that either disorder is related to 
any in-service disease or injury or to 
his service in general or to a service-
connected disability.  If the examiner 
determines that the veteran's claimed 
tinnitus is not related to the veteran's 
military service, the examiner should 
specifically note why he or she does not 
believe the claimed condition was caused 
by the veteran's artillery noise 
exposure.  

The neurologist and orthopedist is asked 
to express opinion as to whether the 
veteran now suffers from a disability of 
the head/neck that can be etiologically 
linked to the veteran's military service, 
including the motor vehicle accident.  
Alternatively, the neurologist and 
orthopedist should opine whether any 
disability of the head/neck is 
etiologically linked to the veteran's 
gunshot wound to the head that occurred 
after the veteran's military service.  
Also, the examiners are asked to state 
whether it is at least as likely as not 
that any found disorder is related to the 
veteran's service-connected lower back 
disability.  

The claims folder and this Remand must be 
made available to the examiner for review 
prior to the examination.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.

b.  Lower Back Disability

With respect to the veteran's disability 
of the lumbar segment of the spine, the 
veteran should undergo a VA examination 
by an orthopedist and neurologist in 
order to determine the nature and 
severity of his lower back disability.  
The examiner should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time. 

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
joint disease of the back, as has been 
previously implied, along with any other 
manifestations and symptoms produced by 
the disability.  Readings should be 
obtained concerning the veteran's range 
of motion of the lower back and any 
limitation of function of the parts 
affected by limitation of motion.  The 
examiners should also be asked to include 
the normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The examiners should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.

If the neurologist and orthopedist 
determine that the veteran is now 
suffering intervertebral disc syndrome of 
the lumbar segment of the spine, as has 
been previously implied, the examiners 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided by both examiners 
as to whether the veteran experiences 
symptoms compatible with severe, 
recurring attacks, with intermittent 
relief or pronounced intervertebral disc 
syndrome compatible with sciatic 
neuropathy, muscle spasms, absent ankle 
jerk, or other neurological findings 
appropriate to the site of the diseased 
disc, with little intermittent relief.

Each examiner should provide supporting 
rationale including any citations or 
literature which supports the examiner's 
opinion.  The results proffered by the 
examiner must reference the complete 
claims folders and any inconsistent past 
diagnoses given.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.  It is requested that the results 
of each examination be typed and included 
in the claims folder for review.

5.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2007); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims now on 
appeal.  If the benefits sought on appeal remain denied, the 
appellant and the appellant's representative should be 
provided a supplemental statement of the case (SSOC).  The 
SSOC must contain notice of all relevant actions taken on the 
claim for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issue currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2007) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


